Name: 2005/272/EC: Council Decision of 14 March 2005 on the conclusion of the bilateral agreement between the European Community and the Republic of Serbia on trade in textile products
 Type: Decision
 Subject Matter: international affairs;  leather and textile industries;  Europe;  trade;  trade policy;  European construction;  international trade
 Date Published: 2006-06-13; 2005-04-08

 8.4.2005 EN Official Journal of the European Union L 90/35 COUNCIL DECISION of 14 March 2005 on the conclusion of the bilateral agreement between the European Community and the Republic of Serbia on trade in textile products (2005/272/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Commission has negotiated on behalf of the Community a bilateral agreement on trade in textile products with the Republic of Serbia. (2) The Agreement should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Serbia on trade in textile products is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community, the Agreement in order to bind the Community. Done at Brussels, 14 March 2005. For the Council The President F. BODEN